Exhibit 10.37
 
SECURITY AGREEMENT
 
THIS AGREEMENT, dated as of April 6, 2007, is made by and between PACIFIC CMA,
INC., a Delaware corporation (the “Debtor”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Secured Party”), acting through its Wells Fargo Business
Credit operating division.
 
Pursuant to a Credit and Security Agreement of even date herewith (as the same
may be amended, supplemented or restated from time to time, the “Credit
Agreement”), the Secured Party may extend credit accommodations to Airgate
International Corporation, a New York corporation, Airgate International
Corporation (Chicago), an Illinois corporation, and Paradigm International,
Inc., a Florida corporation (collectively and individually, the “Borrowers”).
 
As a condition to extending credit to the Borrowers, the Secured Party has
required the execution and delivery of the Debtor’s Guaranty of even date
herewith, guaranteeing the payment and performance of all obligations of the
Borrowers arising under or pursuant to the Credit Agreement (the “Guaranty”).
 
As a further condition to extending credit to the Borrowers under the Credit
Agreement, the Secured Party has required the execution and delivery of this
Agreement by the Debtor.
 
ACCORDINGLY, in consideration of the mutual covenants contained in the Credit
Agreement, the Guaranty and herein, the parties hereby agree as follows:
 
1. Definitions. All terms defined in the recitals hereto and the Credit
Agreement that are not otherwise defined herein shall have the meanings given
them in the recitals and the Credit Agreement. All terms defined in the UCC and
not otherwise defined herein have the meanings assigned to them in the UCC. In
addition, the following terms have the meanings set forth below or in the
referenced Section of this Agreement:
 
“Accounts” means all of the Debtor’s accounts, as such term is defined in the
UCC, including each and every right of the Debtor to the payment of money,
whether such right to payment now exists or hereafter arises, whether such right
to payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, out of a loan, out of the overpayment
of taxes or other liabilities, or otherwise arises under any contract or
agreement, whether such right to payment is created, generated or earned by the
Debtor or by some other Person who subsequently transfers such Person’s interest
to the Debtor, whether such right to payment is or is not already earned by
performance, and howsoever such right to payment may be evidenced, together with
all other rights and interests (including all Liens) which the Debtor may at any
time have by law or agreement against any account debtor or other obligor
obligated to make any such payment or against any property of such account
debtor or other obligor; all including but not limited to all present and future
accounts, contract rights, loans and obligations receivable, chattel papers,
bonds, notes and other debt instruments, tax refunds and rights to payment in
the nature of general intangibles.
 

--------------------------------------------------------------------------------


 
“Collateral” means, whether now owned or existing or hereafter acquired or
arising or in which the Debtor now has or hereafter acquires any rights, all of
the Debtor’s Accounts, chattel paper, deposit accounts, documents, Equipment,
General Intangibles, goods, instruments, Inventory, Investment Property,
letter-of-credit rights, letters of credit, all sums on deposit in any
Collateral Account, and any items in any Lockbox; together with (i) all
substitutions and replacements for and products of any of the foregoing; (ii) in
the case of all goods, all accessions; (iii) all accessories, attachments,
parts, equipment and repairs now or hereafter attached or affixed to or used in
connection with any goods; (iv) all warehouse receipts, bills of lading and
other documents of title now or hereafter covering such goods; (v) all
collateral subject to the Lien of Secured Party; (vi) any money, or other assets
of the Debtor that now or hereafter come into the possession, custody, or
control of the Secured Party; and (vii) proceeds of any and all of the
foregoing.
 
“Equipment” means all of the Debtor’s equipment, as such term is defined in the
UCC, whether now owned or hereafter acquired, including but not limited to all
present and future machinery, vehicles, furniture, fixtures, manufacturing
equipment, shop equipment, office and recordkeeping equipment, parts, tools,
supplies, and including specifically the goods described in any equipment
schedule or list herewith or hereafter furnished to the Secured Party by the
Debtor.
 
“Event of Default” has the meaning given in Section 6.
 
“General Intangibles” means all of the Debtor’s general intangibles, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
all present and future Intellectual Property Rights, customer or supplier lists
and contracts, manuals, operating instructions, permits, franchises, the right
to use the Debtor’s name, and the goodwill of the Debtor’s business.
 
"Indebtedness" is used herein in its most comprehensive sense and means any and
all advances, debts, obligations and liabilities of the Borrowers to the Secured
Party, heretofore, now or hereafter made, incurred or created, whether voluntary
or involuntary and however arising, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement at any time entered into
by the Borrowers with the Secured Party, and whether the Borrowers may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.
 
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.
 
-2-

--------------------------------------------------------------------------------


 
“Inventory” means all of the Debtor’s inventory, as such term is defined in the
UCC, whether now owned or hereafter acquired, whether consisting of whole goods,
spare parts or components, supplies or materials, whether acquired, held or
furnished for sale, for lease or under service contracts or for manufacture or
processing, and wherever located.
 
“Investment Property” means all of the Debtor’s investment property, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
but not limited to all securities, security entitlements, securities accounts,
commodity contracts, commodity accounts, stocks, bonds, mutual fund shares,
money market shares and U.S. Government securities.
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
 
“Permitted Liens” means (i) the Security Interest, (ii) covenants, restrictions,
rights, easements and minor irregularities in title which do not materially
interfere with the Debtor’s business or operations as presently conducted, and
(iii) Liens in existence on the date hereof and described on Exhibit C hereto.
 
“Security Interest” has the meaning given in Section 2.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
 
2. Security Interest. The Debtor hereby grants the Secured Party a security
interest (the “Security Interest”) in the Collateral to secure payment of the
Indebtedness.
 
3. Representations, Warranties and Agreements. The Debtor hereby represents,
warrants and agrees as follows:
 
(a) Title. The Debtor (i) has absolute title to each item of Collateral in
existence on the date hereof, free and clear of all Liens except the Permitted
Liens, (ii) will have, at the time the Debtor acquires any rights in Collateral
hereafter arising, absolute title to each such item of Collateral free and clear
of all Liens except Permitted Liens, (iii) will keep all Collateral free and
clear of all Liens except Permitted Liens, and (iv) will defend the Collateral
against all claims or demands of all Persons other than the Secured Party and
the holders of Permitted Liens. The Debtor will not sell or otherwise dispose of
the Collateral or any interest therein, outside the ordinary course of business,
without the prior written consent of the Secured Party.
 
-3-

--------------------------------------------------------------------------------


 
(b) Chief Executive Office; Identification Number. The Debtor’s chief executive
office and principal place of business is located at the address set forth under
its signature below. The Debtor’s federal employer identification number and
organization identification number is correctly set forth under its signature
below.
 
(c) Location of Collateral. As of the date hereof, the tangible Collateral is
located only in the states and at the address, as identified on Exhibit A
attached hereto. The Debtor will not permit any tangible Collateral to be
located in any state (and, if county filing is required, in any county) in which
a financing statement covering such Collateral is required to be, but has not in
fact been, filed in order to perfect the Security Interest.
 
(d) Changes in Name, Constituent Documents, Location. The Debtor will not change
its name, Constituent Documents, or jurisdiction of organization, without the
prior written consent of the Secured Party. The Debtor will not change its
business address, without prior written notice to the Secured Party.
 
(e) Fixtures. The Debtor will not permit any tangible Collateral to become part
of or to be affixed to any real property without first assuring to the
reasonable satisfaction of the Secured Party that the Security Interest will be
prior and senior to any Lien then held or thereafter acquired by any mortgagee
of such real property or the owner or purchaser of any interest therein. If any
part or all of the tangible Collateral is now or will become so related to
particular real estate as to be a fixture, the real estate concerned and the
name of the record owner are accurately set forth in Exhibit B hereto.
 
(f) Rights to Payment. Each right to payment and each instrument, document,
chattel paper and other agreement constituting or evidencing Collateral is (or
will be when arising, issued or assigned to the Secured Party) the valid,
genuine and legally enforceable obligation, subject to no defense, setoff or
counterclaim (other than those arising in the ordinary course of business), of
the account debtor or other obligor named therein or in the Debtor’s records
pertaining thereto as being obligated to pay such obligation. The Debtor will
neither agree to any material modification or amendment nor agree to any
forbearance, release or cancellation of any such obligation, and will not
subordinate any such right to payment to claims of other creditors of such
account debtor or other obligor.
 
(g) Commercial Tort Claims. Promptly upon knowledge thereof, the Debtor will
deliver to the Secured Party notice of any commercial tort claims it may bring
against any Person, including the name and address of each defendant, a summary
of the facts, an estimate of the Debtor’s damages, copies of any complaint or
demand letter submitted by the Debtor, and such other information as the Secured
Party may request. Upon request by the Secured Party, the Debtor will grant the
Secured Party a security interest in all commercial tort claims it may have
against any Person.
 
-4-

--------------------------------------------------------------------------------


 
(h) Miscellaneous Covenants. The Debtor will:
 
(i) keep all tangible Collateral in good repair, working order and condition,
normal depreciation excepted, and will, from time to time, replace any worn,
broken or defective parts thereof;
 
(ii) promptly pay all taxes and other governmental charges levied or assessed
upon or against any Collateral or upon or against the creation, perfection or
continuance of the Security Interest;
 
(iii) at all reasonable times, permit the Secured Party or its representatives
to examine or inspect any Collateral, wherever located, and to examine, inspect
and copy the Debtor’s books and records pertaining to the Collateral and its
business and financial condition and to send and discuss with account debtors
and other obligors requests for verifications of amounts owed to the Debtor;
 
(iv) keep accurate and complete records pertaining to the Collateral and
pertaining to the Debtor’s business and financial condition and submit to the
Secured Party such periodic reports concerning the Collateral and the Debtor’s
business and financial condition as the Secured Party may from time to time
reasonably request;
 
(v) promptly notify the Secured Party of any loss of or material damage to any
Collateral or of any adverse change, known to the Debtor, in the prospect of
payment of any sums due on or under any instrument, chattel paper, or account
constituting Collateral;
 
(vi) if the Secured Party at any time so requests (after the occurrence of an
Event of Default), promptly deliver to the Secured Party any instrument,
document or chattel paper constituting Collateral, duly endorsed or assigned by
the Debtor;
 
(vii) at all times keep all tangible Collateral insured against risks of fire
(including so-called extended coverage), theft, collision (in case of Collateral
consisting of motor vehicles) and such other risks and in such amounts as the
Secured Party may reasonably request, with any such policies containing a lender
loss payable endorsement acceptable to the Secured Party;
 
(viii) from time to time authorize or execute such financing statements as the
Secured Party may reasonably require in order to perfect the Security Interest
and, if any Collateral consists of a motor vehicle, execute such documents as
may be required to have the Security Interest properly noted on a certificate of
title;
 
(ix) pay when due or reimburse the Secured Party on demand for all costs of
collection of any of the Indebtedness and all other out-of-pocket expenses
(including in each case all reasonable attorneys’ fees) incurred by the Secured
Party in connection with the creation, perfection, satisfaction, protection,
defense or enforcement of the Security Interest or the creation, continuance,
protection, defense or enforcement of this Agreement or any or all of the
Indebtedness, including expenses incurred in any litigation or bankruptcy or
insolvency proceedings;
 
-5-

--------------------------------------------------------------------------------


 
(x) authorize, execute, deliver or endorse any and all instruments, documents,
assignments, security agreements and other agreements and writings which the
Secured Party may at any time reasonably request in order to secure, protect,
perfect or enforce the Security Interest and the Secured Party’s rights under
this Agreement; and
 
(xi) not use or keep any Collateral, or permit it to be used or kept, for any
unlawful purpose or in violation of any federal, state or local law, statute or
ordinance.
 
(i) Secured Party’s Right to Take Action. The Debtor authorizes the Secured
Party to file from time to time where permitted by law, such financing
statements against collateral described as “all personal property” as the
Secured Party deems necessary or useful to perfect the Security Interest. The
Debtor will not amend any financing statements in favor of the Secured Party
except as permitted by law. Further, if the Debtor at any time fails to perform
or observe any agreement contained in Section 3(h), and if such failure
continues for a period of ten (10) days after the Secured Party gives the Debtor
written notice thereof (or, in the case of the agreements contained in clauses
(vii) and (viii) of Section 3(h), immediately upon the occurrence of such
failure, without notice or lapse of time), the Secured Party may (but need not)
perform or observe such agreement on behalf and in the name, place and stead of
the Debtor (or, at the Secured Party’s option, in the Secured Party’s own name)
and may (but need not) take any and all other actions which the Secured Party
may reasonably deem necessary to cure or correct such failure (including,
without limitation the payment of taxes, the satisfaction of security interests,
liens, or encumbrances, the performance of obligations under contracts or
agreements with account debtors or other obligors, the procurement and
maintenance of insurance, the execution of financing statements, the endorsement
of instruments, the qualification and licensing of the Debtor to do business in
any jurisdiction, and the procurement of repairs or transportation); and, except
to the extent that the effect of such payment would be to render any loan or
forbearance of money usurious or otherwise illegal under any applicable law, the
Debtor shall thereupon pay the Secured Party on demand the amount of all moneys
expended and all costs and expenses (including reasonable attorneys’ fees)
incurred by the Secured Party in connection with or as a result of the Secured
Party’s performing or observing such agreements or taking such actions, together
with interest thereon from the date expended or incurred by the Secured Party at
the highest rate then applicable to any of the Indebtedness. To facilitate the
performance or observance by the Secured Party of such agreements of the Debtor,
the Debtor hereby irrevocably appoints (which appointment is coupled with an
interest) the Secured Party, or its delegate, as the attorney-in-fact of the
Debtor with the right (but not the duty) from time to time to create, prepare,
complete, execute, deliver, endorse or file, in the name and on behalf of the
Debtor, any and all instruments, documents, financing statements, applications
for insurance and other agreements and writings required to be obtained,
executed, delivered or endorsed by the Debtor under this Section 3 and Section
4.
 
-6-

--------------------------------------------------------------------------------


 
4. Rights of Secured Party. At any time and from time to time, whether before or
after an Event of Default, the Secured Party may take any or all of the
following actions:
 
(a) Account Verification. The Secured Party may at any time and from time to
time send or require the Debtor to send requests for verification of accounts or
notices of assignment to account debtors and other obligors. The Secured Party
may also at any time and from time to time telephone account debtors and other
obligors to verify accounts.
 
(b) Collateral Account. The Secured Party may establish a collateral account for
the deposit of checks, drafts and cash payments made by the Debtor’s account
debtors. If a collateral account is so established, the Debtor shall promptly
deliver to the Secured Party, for deposit into said collateral account, all
payments on Accounts and chattel paper received by it. All such payments shall
be delivered to the Secured Party in the form received (except for the Debtor’s
endorsement where necessary). Until so deposited, all payments on Accounts and
chattel paper received by the Debtor shall be held in trust by the Debtor for
and as the property of the Secured Party and shall not be commingled with any
funds or property of the Debtor. All deposits in said collateral account shall
constitute proceeds of Collateral and shall not constitute payment of any
Obligation. Unless otherwise agreed in writing, the Debtor shall have no right
to withdraw amounts on deposit in any collateral account.
 
(c) Lockbox. The Secured Party may, by notice to the Debtor, require the Debtor
to direct each of its account debtors to make payment directly to a special
lockbox to be under the control of the Secured Party. The Debtor hereby
authorizes and directs the Secured Party to deposit all checks, drafts and cash
payments received in said lockbox into the collateral account established as set
forth above.
 
(d) Direct Collection. The Secured Party may notify any account debtor, or any
other Person obligated to pay any amount due, that such chattel paper, Account,
or other right to payment has been assigned or transferred to the Secured Party
for security and shall be paid directly to the Secured Party. At any time after
the Secured Party or the Debtor gives such notice to an account debtor or other
obligor, the Secured Party may (but need not), in its own name or in the
Debtor’s name, demand, sue for, collect or receive any money or property at any
time payable or receivable on account of, or securing, any such chattel paper,
Account, or other right to payment, or grant any extension to, make any
compromise or settlement with or otherwise agree to waive, modify, amend or
change the obligations (including collateral obligations) of any such account
debtor or other obligor.
 
-7-

--------------------------------------------------------------------------------


 
5. Assignment of Insurance. The Debtor hereby assigns to the Secured Party, as
additional security for the payment of the Indebtedness, any and all moneys
(including but not limited to proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Debtor under
or with respect to, any and all policies of insurance covering the Collateral,
and the Debtor hereby directs the issuer of any such policy to pay any such
moneys directly to the Secured Party. After the occurrence of an Event of
Default, the Secured Party may (but need not), in its own name or in the
Debtor’s name, execute and deliver proofs of claim, receive all such moneys,
endorse checks and other instruments representing payment of such moneys, and
adjust, litigate, compromise or release any claim against the issuer of any such
policy.
 
6. Events of Default. Each of the following occurrences shall constitute an
event of default under this Agreement (herein called “Event of Default”): (i) an
Event of Default shall occur under the Credit Agreement; or (ii) the Debtor
shall fail to observe or perform any covenant or agreement herein binding on it;
or (iii) any representation or warranty by the Debtor set forth in this
Agreement or made to the Secured Party in any financial statements or reports
submitted to the Secured Party by or on behalf of the Debtor shall prove
materially false or misleading; .
 
7. Remedies upon Event of Default. Upon the occurrence of an Event of Default
and at any time thereafter, the Secured Party may exercise any one or more of
the following rights and remedies: (i) exercise and enforce any or all rights
and remedies available upon default to a secured party under the UCC, including
but not limited to the right to take possession of any Collateral, proceeding
without judicial process or by judicial process (without a prior hearing or
notice thereof, which the Debtor hereby expressly waives), and the right to
sell, lease or otherwise dispose of any or all of the Collateral, and in
connection therewith, the Secured Party may require the Debtor to make the
Collateral available to the Secured Party at a place to be designated by the
Secured Party which is reasonably convenient to both parties, and if notice to
the Debtor of any intended disposition of Collateral or any other intended
action is required by law in a particular instance, such notice shall be deemed
commercially reasonable if given (in the manner specified in Section 9) at least
ten (10) days prior to the date of intended disposition or other action;
(ii) exercise or enforce any or all other rights or remedies available to the
Secured Party by law or agreement against the Collateral, against the Debtor or
against any other Person or property. The Secured Party is hereby granted a
nonexclusive, worldwide and royalty-free license to use or otherwise exploit all
Intellectual Property Rights owned by or licensed to the Debtor that the Secured
Party deems necessary or appropriate to the disposition of any Collateral; and
(iii) exercise or enforce any or all other rights or remedies available to the
Secured Party by law or agreement against the Collateral, against the Debtor or
against any other person or property.
 
8. Other Personal Property. Unless at the time the Secured Party takes
possession of any tangible Collateral, or within seven days thereafter, the
Debtor gives written notice to the Secured Party of the existence of any goods,
papers or other property of the Debtor, not affixed to or constituting a part of
such Collateral, but which are located or found upon or within such Collateral,
describing such property, the Secured Party shall not be responsible or liable
to the Debtor for any action taken or omitted by or on behalf of the Secured
Party with respect to such property.
 
-8-

--------------------------------------------------------------------------------


 
9. Notices; Requests for Accounting. All notices and other communications
hereunder shall be in writing and shall be (a) personally delivered, (b) sent by
first class United States mail, (c) sent by overnight courier of national
reputation, or (d) transmitted by telecopy, in each case addressed or telecopied
to the party to whom notice is being given at its address or telecopier number
as set forth below its signature or, as to each party, at such other address or
telecopier number as may hereafter be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section. All such notices, requests, demands and other communications shall be
deemed to have been given on (i) the date received if personally delivered,
(ii) when deposited in the mail if delivered by mail, (iii) the date sent if
sent by overnight courier, or (iv) the date of transmission if delivered by
telecopy. All requests under Section 9-210 of the UCC (i) shall be made in a
writing signed by an authorized Person, (ii) shall be personally delivered, sent
by registered or certified mail, return receipt requested, or by overnight
courier of national reputation (iii) shall be deemed to be sent when received by
the Secured Party and (iv) shall otherwise comply with the requirements of
Section 9-210. The Debtor requests that the Secured Party respond to all such
requests which on their face appear to come from an authorized individual and
releases the Secured Party from any liability for so responding. The Debtor
shall pay Secured Party the maximum amount allowed by law for responding to such
requests.
 
10. Miscellaneous. This Agreement has been duly and validly authorized by all
necessary corporate action. This Agreement does not contemplate a sale of
accounts, or chattel paper. This Agreement can be waived, modified, amended,
terminated or discharged, and the Security Interest can be released, only
explicitly in a writing signed by the Secured Party, and, in the case of
amendment or modification, in a writing signed by the Debtor. A waiver signed by
the Secured Party shall be effective only in the specific instance and for the
specific purpose given. Mere delay or failure to act shall not preclude the
exercise or enforcement of any of the Secured Party’s rights or remedies. All
rights and remedies of the Secured Party shall be cumulative and may be
exercised singularly or concurrently, at the Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other. The Secured
Party’s duty of care with respect to Collateral in its possession (as imposed by
law) shall be deemed fulfilled if the Secured Party exercises reasonable care in
physically safekeeping such Collateral or, in the case of Collateral in the
custody or possession of a bailee or other third person, exercises reasonable
care in the selection of the bailee or other third person, and the Secured Party
need not otherwise preserve, protect, insure or care for any Collateral. The
Secured Party shall not be obligated to preserve any rights the Debtor may have
against prior parties, to realize on the Collateral at all or in any particular
manner or order, or to apply any cash proceeds of Collateral in any particular
order of application. This Agreement shall be binding upon and inure to the
benefit of the Debtor and the Secured Party and their respective successors and
assigns and shall take effect when signed by the Debtor and delivered to the
Secured Party, and the Debtor waives notice of the Secured Party’s acceptance
hereof. The Secured Party may execute this Agreement if appropriate for the
purpose of filing, but the failure of the Secured Party to execute this
Agreement shall not affect or impair the validity or effectiveness of this
Agreement. A carbon, photographic or other reproduction of this Agreement or of
any financing statement signed by the Debtor shall have the same force and
effect as the original for all purposes of a financing statement. This Agreement
shall be governed by and construed in accordance with the substantive laws
(other than conflict laws) of the State of New York. If any provision or
application of this Agreement is held unlawful or unenforceable in any respect,
such illegality or unenforceability shall not affect other provisions or
applications which can be given effect and this Agreement shall be construed as
if the unlawful or unenforceable provision or application had never been
contained herein or prescribed hereby. All representations and warranties
contained in this Agreement shall survive the execution, delivery and
performance of this Agreement and the creation and payment of the Indebtedness.
The parties hereto hereby (i) consent to the personal jurisdiction of the state
and federal courts located in the State of New York in connection with any
controversy related to this Agreement; (ii) waive any argument that venue in any
such forum is not convenient, (iii) agree that any litigation initiated by the
Secured Party or the Debtor in connection with this Agreement or the other Loan
Documents may be venued in either the state or federal courts located in New
York County, New York; and (iv) agree that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
-9-

--------------------------------------------------------------------------------


 
11. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED ON OR PERTAINING TO THIS AGREEMENT.

 
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK


-10-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
    PACIFIC CMA, INC.             By: /s/ Michelle Tawdeen     By: /s/ Scott
Turner  

--------------------------------------------------------------------------------

Name: Michelle Tawdeen
Title: Vice President
     

--------------------------------------------------------------------------------

Name: Scott Turner
Title: President
             
Address:
119 West 40th Street, 16th Floor
New York, New York 10018-2500
Attention: Relationship Manager for Airgate International Corporation
     
Address:
c/o Airgate International Corporation
153-04 Rockaway Boulevard
Jamaica, New York 11434
Attention: Scott Turner

 
-11-

--------------------------------------------------------------------------------


 
EXHIBIT A

 
LOCATION OF COLLATERAL

 
153-04 Rockaway Boulevard
 
Jamaica, NY 11434

 
2249 Windsor Court
 
Addison, IL 60101

 
11200 Hindry Avenue, Unit A
 
Los Angeles, CA
 
-12-

--------------------------------------------------------------------------------


 
EXHIBIT B
 
LEGAL DESCRIPTION



 
1 Rubin Management Inc.
 
2/F., 153-04 Rockaway Boulevard,
 
 
 
Jamaica, NY 11434
         
2 Rubin Management Inc.
 
1/F., Office and Warehouse of
 
 
 
153-04 Rockaway Boulevard,
 
 
 
Jamaica, NY 11434
         
3 Rubin Management Inc.
 
1/F., Office and Warehouse of
 
 
 
153-04 Rockaway Boulevard,
 
 
 
Jamaica, NY 11434

 
Airgate International Corp (Chicaqo)



1 KFS Inc.
2249 Windsor Court.
 
Addison, IL 60101

 
Paradigm International Inc. 


Fair Oak LLC
11200 Hindry Avenue, Unit A,
 
Los Angeles Office

 
 Pacific CMA International 


No lease

   
 Pacific CMA Inc.


No lease

  
With regard to the premises situated in Dupage County, Illinois, see attachment
“1” hereto.
 
With regard to the premises having an address at 11200 South Hindry, Unit A, Los
Angeles, California, see Attachment “2” hereto.
 
With regard to the premises having an address at 153-04 Rockaway Boulevard,
Jamaica, New York, see Attachment “3” to be provided.


-13-

--------------------------------------------------------------------------------


 
graph [ex10-37.jpg]
 
PREMISES. Landord, in consideration of the lease payments provided in this
Lease, leases to Tenant 2000 square feet with 5 private offices (the “Premises’)
located at 2249 Windsor Court, Addison, IL 60101.
 
-14-

--------------------------------------------------------------------------------


 
EXHIBIT “A”

 
DESCRIPTION OF LANDLORD’S PROPERTY

 
THE LAND SITUATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA AND
DESCRIBED AS FOLLOWS:
 
LOTS 10 AND 11 OF TRACT NO.18519, IN THE CITY OF LOANGELES, IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 492 PAGE 29 AND 30 OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, EXCEPT THERFROM THE
SOUTHERLY 3 FEET OF SAID LOT 10.
 
ATTACHMENT 2
 
-15-

--------------------------------------------------------------------------------

